DETAILED ACTION
This Office action for U.S. Patent Application No. 16/983,183 is responsive to the Request for Continued Examination filed 13 August 2021, in reply to the Final Rejection of 17 May 2021.
Claims 1, 5, 7, 9, 13, and 15 are pending.
In the previous Office action, claims 1–16 were objected to for various formatting deficiencies.  Claims 1–16 were rejected under 35 U.S.C. 102(a)(1) as anticipated by CN 108600725 A (“Shang”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 13 August 2021 has been entered.

Response to Amendment
Applicant’s amendments to the claims have been considered.  The objections to the claims are withdrawn according to a bona fide attempt to correct the deficiencies.  Continuing and further latent violations of formatting requirements that do not affect examination will be corrected by examiner’s amendment should this application be found allowable.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is respectfully submitted that U.S. Patent Application Publication No. 2013/0093929 A1 (“Kouyama”) overcomes the alleged deficiencies of Shang.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, 13, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over CN 108600725 A (“Shang”) in view of U.S. Patent Application Publication No. 2013/0093929 A1 (“Kouyama”).
Shang, directed to white balance for RGB-IR image data, teaches with respect to claim 1:
A method for auto white balance for an image-sensing device (¶ 0004–06, white balance correction for images produced from image sensor), comprising:
receiving an image having image data of a red channel, a green channel, a blue channel and an infrared channel (¶ 0014, 0025; sensor R, G, B, and IR channels) obtained by an RGBIr photo sensor (¶ 0012, image is obtained from an RGB-IR image sensor),
wherein the image is divided into multiple statistical windows (¶ 0018, blocks of color component data),
and an average value of values of each of the red channel, the green channel, [and] the blue channel . . . is calculated (¶ 0018, outputting the average value of the color components of the blocks)
and is used as the image data for each channel of each of the statistical windows (id., use of average value of block color components for white balancing);
restoring the image data to colors in a red-green-blue color space (¶ 0010, 0012, RGB-IR data);
. . .
performing an infrared weighting allocation obtained . . . for each of the statistical windows so as to generate a plurality of weighting values for adjusting values of the red channel, the green channel and the blue channel of the image according to image information of the infrared channel (¶ 0025, correcting each color components to eliminate infrared component of R, G, B, and IR channels; 0077, more specifically, determining “de-infrared intensity of each color component . . . that is, its correction ratio to the infrared component of the smallest image unit”),
and to adjust a weighting value of the infrared light in the image information of the [three color channels] (¶¶ 0076–0081, adjusting infrared correction intensity parameter K; particularly ¶ 0078, product of infrared component and corresponding correction ratio),
so as to reduce impact caused by the infrared light to white balance (¶ 0025, infrared correction unit eliminates infrared component);
obtaining a white balance gain when performing an infrared weighting calculation on the values of the [three color channels] (¶ 0027, “white balance gain calculation unit is connected to the infrared correction unit”); and
multiplying the values of the [three color channels] of the image by the white balance gain (¶ 0016, white balance correction unit corrects each color component by the infrared correction unit according to the gain parameter)
and outputting a new image (¶ 0017, transmitting the infrared corrected and white balance corrected image data),
whereby auto white balance is performed (id.).
The claimed invention recites several further limitations of this process not disclosed explicitly in Shang.  However, Kouyama, directed to controlling color temperature of an imaging device, teaches with respect to claim 1:
calculating an average value of an infrared channel as the image data for the infrared channel of its statistical window (¶ 0115, calculating average infrared value AIR),
providing an infrared ratio table that regulates ratios of infrared light content to weighting values compared to a global infrared light value (¶¶ 0122–123, determining the ratio of the average infrared value to an average color channel value)
wherein the average value calculated from values of the infrared channel is used as the global infrared light value (¶¶ 0115, 0122–23, AIR), [and]
performing an infrared weighting allocation from the infrared ratio table for each of the statistical windows (¶ 0122, using the infrared : visible  ratio as the color temperature determination value).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Shang color balance technique to control color temperature as in Kouyama in order to produce desired color images more accurately.  Kouyama ¶¶ 0007–08.

Regarding independent claim 9, Shang teaches an image-sensing device, comprising:
an RGBIr photo sensor (¶ 0004, RGB-IR image sensor) with a color filter array (¶ 0070, “optical filters and filters matched with the RGB-IR sensor”) that is capable of retrieving visible light and infrared light simultaneously (¶ 0004, “RGB-IR is an image sensor that can simultaneously receive visible light and infrared light signals”); and
an image signal processor configured to perform the steps including (¶ 0011, white balance correction device):
[the claim 1 method] (claim 1 rejection supra).

Regarding claims 5 and 13, Shang teaches:
wherein the white balance gain includes a red-channel white balance gain, a green-channel white balance gain and a blue-channel white balance gain (¶ 0018, calculating R, G, and B gains of the effective white block).

Regarding claims 7 and 15, Shang teaches:
wherein, after adjusting the weighting value of the infrared channel in the image, sums respective to the values of the [three color channels] are obtained (¶ 0083, average each of R, G, and B color components; averaging includes summing as a step),
and another sum of the values of the green channel is taken as the green-channel white balance gain (¶ 0039, interpolate G component separately after eliminating infrared interference);
after that, the red-channel white balance gain and the blue-channel white balance gain are calculated (¶¶ 0040–0041, restore and interpolate all channels using the interpolated G component).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2020/0053333 A1
U.S. Patent No. 9,386,230 B1
U.S. Patent Application Publication No. 2017/0366723 A1
U.S. Patent Application Publication No. 2018/0367744 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487